Citation Nr: 0628766	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of trauma to 
the left eye with retinal detachment and cataract, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
January 1979.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In December 2003, the Board remanded the appeal for 
further development.

In his July 2002 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a Member 
of the Board (now known as a Veterans Law Judge) at the local 
VA office.  The RO scheduled the veteran to appear at such a 
hearing in October 2002; however, pursuant to the veteran's 
request, he was rescheduled for another one scheduled to take 
place in April 2003.  Although the veteran was notified of 
the time, date, and location of the latter hearing, he failed 
to report and since that time has not requested the 
opportunity to testify at another Board hearing.  In light of 
the above, the Board finds that the veteran's request to 
testify at a Board hearing has been withdrawn.

In June 2006, the veteran submitted additional evidence along 
with a waiver of initial RO consideration.  Thus, the 
evidence will be considered in conjunction with this appeal.


FINDINGS OF FACT

1.  The veteran's residuals of trauma to the left eye with 
retinal detachment and cataract are manifested by blindness 
with no light perception, but not by an enucleation or a 
serious cosmetic defect.

2.  The veteran's nonservice-connected right eye is 
considered to have normal visual acuity, i.e., 20/20.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of trauma to the left eye with retinal 
detachment and cataract are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.75, 4.76, 
4.84a, Diagnostic Code 6070 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the veteran was not provided proper VCAA notice 
prior to the initial agency of original jurisdiction (AOJ) 
decision.  In an analogous case, the United States Court of 
Appeals for Veterans Claims (Court) acknowledged that, where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of a March 2004 notice letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The letter 
informed the veteran of the information and evidence 
necessary to substantiate a claim for an increased rating.  
The letter also informed him of his and VA's duties in 
obtaining evidence, and specifically asked him to send any 
evidence in his possession that pertains to his claim.  

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  

In this case, the veteran was notified of the evidence needed 
for the assignment of a disability rating and effective date 
in April and June 2006 notice letters.  Moreover, for the 
reasons described below, the increased rating sought is being 
denied and neither a new disability rating nor effective date 
will be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
these issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  

Furthermore, VA provided the veteran with a copy of the 
appealed February 2002 rating decision, July 2002 statement 
of the case, December 2003 Board remand, and April 2006 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, he was also specifically informed of 
the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Lastly, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical records, VA medical records, and statements made by 
and on behalf of the veteran in support of his claim.  

The Board acknowledges that the veteran's claims file was not 
made available to the examiner who completed the September 
2004 VA examination report.  The Board observes that review 
of the claims file is only required where necessary to ensure 
a fully informed exam or to provide an adequate basis for the 
examiner's findings and conclusions.  See VAOPGCPREC 20-95; 
61 Fed. Reg. 10,064 (1996).  The Board finds that resort to 
the veteran's claims file was not necessary for the examiner 
to provide findings as to the current symptoms of the 
veteran's service-connected left eye disability.  Regardless, 
a November 2005 addendum from the examiner reflects that 
review of the claims file had since been performed and that 
the diagnosis remains the same, namely, that the right eye is 
healthy and can be corrected with glasses and that the left 
eye has no light perception.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The veteran's residuals of trauma to the left eye with 
retinal detachment and cataract have been assigned a 30 
percent evaluation under Diagnostic Code 6070, 38 C.F.R. 
§ 4.84a (2005).  

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160 (West 2002); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6070 (2005).  This interpretation of the 
Rating Schedule applicable to unilateral impairment of visual 
acuity corresponds to the interpretation of the Rating 
Schedule for unilateral hearing loss.  See 38 C.F.R. § 
4.85(f) (2005); Boyer v. West, 11 Vet. App. 477, 479-80 
(1998).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2005).

The best distant vision obtainable after correction by 
glasses will be the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2005).

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a rating in excess of 
30 percent for the veteran's left eye disability.  In this 
regard, the Board notes that the veteran is receiving the 
maximum schedular amount possible for a veteran with 
blindness in the service-connected left eye, and no blindness 
in his nonservice-connected right eye.

For VA purposes, blindness will be held to exist when there 
is an inability to recognize test letters at 1 foot (.30 
meters), and when further examination of the eyes reveal that 
perception of objects, hand movements or counting fingers 
cannot be accomplished at 3 feet (.91 meters), with lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
(.91 meters), being considered of negligible utility.  
Regulatory provisions further provide that with visual acuity 
5/200 (1.5/60) or less or the visual field reduced to 5 
degrees concentric contraction, in either event in both eyes, 
the question of entitlement on account of regular aid and 
attendance will be determined on the facts in the individual 
case.  38 C.F.R. §§ 3.350, 4.79 (2005).

The veteran has not been shown to be blind in the nonservice-
connected right eye.  At a September 2004 VA examination, the 
veteran was shown to have vision in his right eye of 20/25+, 
nearly 20/20, with an essentially full visual field.  An 
October 2004 VA treatment note shows 20/30 vision in the 
right eye, correctable to 20/20.  Most recently, an October 
2005 VA treatment note shows visual acuity without correction 
in the right eye as 20/20.  Clearly, the veteran is not blind 
in the nonservice-connected right eye.  

The veteran has also not been shown to have an enucleation or 
a serious cosmetic defect of the left eye.  In this regard, 
none of the above reports even mentions an enucleation or a 
cosmetic defect.  The Board notes that a May 2006 VA 
treatment note reflects that the veteran has significant 
social impairment due to cosmetic appearance, and that a 
contact lens fitting would be the best option.  The Board 
observes that, although the veteran's social impairment was 
described as significant, the cosmetic defect itself was not 
described as severe.  Although the note reflects that the 
anterior chamber of the left eye was shallow with white 
fibrotic tissue occluding the pupil, the note also reflects 
that there was good symmetry of the eyelids, minimal loss of 
volume of the left eye, white and quiet conjunctiva and 
sclera in each eye, and clear cornea in each eye.  Thus, 
there is minimal physical change in the left eye area.  
Furthermore, the fact that the best option for remedying the 
cosmetic appearance was contact lenses further supports the 
finding that the cosmetic defect is not severe.  Thus, the 
evidence does not show that the veteran has an enucleation or 
a serious cosmetic defect as contemplated by 38 C.F.R. 
§ 4.80.

The Board has considered whether the service-connected left 
eye disability should be rated so as to reflect anatomical 
loss of that eye.  However, as indicated, if only one eye's 
loss of vision is service-connected, and there is no 
blindness in the other nonservice-connected eye, as here, 
then the maximum available schedular rating is 30 percent in 
the absence of an enucleation or a serious cosmetic defect of 
that eye.  38 C.F.R. § 4.80 (2005).  Furthermore, even if the 
Board were to consider his left eye disability as being 
equivalent to anatomical loss, because the visual acuity in 
his nonservice-connected right eye is considered to be 20/20 
(in fact, still better than 20/40) a higher 40 percent rating 
is not warranted under Diagnostic Code 6066.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left eye disability.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Based on a December 2004 VA treatment note, the Board notes 
that the veteran currently may be unemployed.  However, the 
Board observes that the cause of his unemployment appears to 
be unrelated to his service-connected left eye disability.  
The Board also notes a February 2006 VA medical opinion, 
which reflects that the veteran's employability depends on 
the type of work, noting that he would be fully employable 
working in an office, doing manual labor, or working in a 
classroom.  The examiner observed, however, that the veteran 
would not be employable for work requiring binocular vision, 
such as a pilot.  Finally, the Board notes a September 2000 
VA treatment note, which reflects that the veteran previously 
engaged in construction work.  In light of the veteran's past 
employment involving manual labor, and in conjunction with 
the February 2006 VA examiner's opinion, the Board finds that 
the veteran is fully employable.  Thus, the Board concludes 
that the veteran's disability has not been shown objectively 
to interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings).  

The Board also notes that the veteran's disability has not 
been shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  

Given the above, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  


ORDER

An increased rating for residuals of trauma to the left eye 
with retinal detachment and cataract, currently evaluated as 
30 percent disabling, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


